Citation Nr: 1709960	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating higher than 20 percent for the Veteran's lumbar spine disability (ankylosing spondylosis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to July 1966.  His decorations for his active duty service include a Combat Action Ribbon.
This matter is on appeal from a December 2010 rating decision of the Appeals Management Center (AMC) which established service connection for lumbar spine ankylosis spondylosis, rated as 20 percent disabling, effective from April 4, 2006.

In October 2014, the Board remanded the claims for entitlement to an initial rating higher than 20 percent for a lumbar spine disability and for a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for further development.  In August 2016, the RO granted entitlement to TDIU, effective from March 20, 2012.  The Veteran did not disagree with the decision or the effective date assigned.  Therefore, this issue is no longer before the Board.

Finally, in May 2015 the Veteran filed a VA Form 21-4502, Application for Automobile or Other Adaptive Equipment, which he says was denied by a January 2016 decision.  In a November 2016 statement, the Veteran disagreed with the decision.  However, the claims file does not contain the January 2016 decision that denied his application.  If this claim has been adjudicated, please associate the decision or determination that denied entitlement to an automobile and adaptive equipment or adaptive equipment with the claims file.  Then, issue a Statement of the Case as to this issue.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected lumbar spine disability is more severe than his current evaluation indicates.

The most recent VA examination was conducted in March 2015.  However, pursuant to 38 C.F.R. § 4.59, the lumbar spine was not tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the Veteran's rating claim should be remanded for a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VAOPGCPREC 11-95 (1995).

Accordingly, a remand is necessary for this purpose.

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should address the claim of entitlement to automobile and adaptive equipment or adaptive equipment as cited in the Introduction.

2.  Obtain all outstanding VA medical records related to the Veteran's lumbar spine disability, including those dated from August 2016 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

3.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his lumbar spine disability.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

With regard to the lumbar spine disability, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

